Dismissed and Memorandum Opinion filed January 29, 2009







Dismissed
and Memorandum Opinion filed January 29, 2009.
 
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00874-CV
____________
 
AOP AVIATION, INC., Appellant
 
V.
 
AIR TECHNOLOGY ENGINES, INC., Appellee
 

 
On Appeal from the
80th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-64452
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 11, 2008.  On January 14, 2009, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.